Citation Nr: 1025227	
Decision Date: 07/07/10    Archive Date: 07/19/10

DOCKET NO.  08-39 754	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, 
Indiana


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 30 percent 
for posttraumatic stress disorder (PTSD), prior to June 30, 2009.

2.  Entitlement to an initial staged evaluation in excess of 50 
percent for PTSD, from June 30, 2009.

3.  Entitlement to a total disability rating based on individual 
unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Teena Petro, Agent


ATTORNEY FOR THE BOARD

C. M. Powell, Counsel
INTRODUCTION

The Veteran had essentially continuous active service from 
November 1961 to May 1970.

This matter comes before the Board of Veterans' Appeals (BVA or 
Board) from an April 2007 rating decision of the Department of 
Veterans Affairs (VA), Regional Office (RO) in Indianapolis, 
Indiana which, in pertinent part, granted service connection for 
PTSD and assigned a 30 percent evaluation, effective December 13, 
2005.  Subsequently, in a December 2009 rating decision, the RO 
increased the evaluation for the Veteran's PTSD to 50 percent 
disabling, effective June 30, 2009.  Thereafter, in a statement 
received on December 28, 2009, the Veteran indicated that wished 
to continue with his appeal in spite of the RO's increase in his 
evaluation from 30 percent to 50 percent disabling. 

The issue of entitlement to TDIU is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  For the period from December 13, 2005 through June 29, 2009, 
the competent clinical evidence demonstrates that the Veteran's 
PTSD was manifested by depression, anxiety, hypervigilence, 
nightmares, sleep impairment, low energy, intrusive thought, 
flashbacks, survivor's guilt, difficulty concentrating, and 
social withdrawal, with Global Assessment of Functioning (GAF) 
scores of between 35 and 61. 

2.  For the period from June 30, 2009, the competent clinical 
evidence demonstrates that the Veteran's PTSD has been manifested 
by depression, anxiety, hypervigilence, nightmares, sleep 
impairment, low energy, intrusive thought, flashbacks, survivor's 
guilt, difficulty concentrating, and social withdrawal, with a 
GAF score of 41.


CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation of 50 percent, but no 
higher, for PTSD, for the period from December 13, 2005 through 
June 29, 2009, have been met.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. § 4.130, Diagnostic Codes 9411 (2009).

2.  The criteria for an initial evaluation in excess of 50 
percent for PTSD, from June 30, 2009, have not been met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.130, Diagnostic Codes 
9411 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's 
duty to notify and assist claimants in substantiating a claim for 
VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2009). 

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2009); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and evidence 
not of record (1) that is necessary to substantiate the claim; 
(2) that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the claim in 
accordance with 38 C.F.R. § 3.159(b)(1).  VCAA notice should be 
provided to a claimant before the initial unfavorable agency of 
original jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).


On March 3, 2006, the United States Court of Appeals for Veterans 
Claims (Court) issued its decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The Court 
in Dingess/Hartman holds that the VCAA notice requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a "service connection" claim.  As previously 
defined by the courts, those five elements include:  (1) veteran 
status; (2) existence of a disability; (3) a connection between 
the veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Upon 
receipt of an application for "service connection," therefore, 
the Department of Veterans Affairs (VA) is required to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and evidence 
not previously provided, if any, will assist in substantiating or 
is necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes notice 
that a disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Because the Court's decision is premised on the five elements of 
a service connection claim, it is the consensus opinion within 
the VA that the analysis employed can be analogously applied to 
any matter that involves any one of the five elements of a 
"service connection" claim, to include an increased rating 
claim.  

In the present case, with respect to the Veteran's claim for a 
higher initial evaluation for PTSD, the April 2007 rating 
decision granted the Veteran's claim of entitlement to service 
connection for PTSD, and such claim is now substantiated.  As 
such, his filing of a notice of disagreement as to the initial 
rating assigned does not trigger additional notice obligations 
under 38 U.S.C.A. § 5103(a).  38 C.F.R. § 3.159(b)(3) (2009).  
Rather, the Veteran's appeal as to the initial rating assignment 
here triggers VA's statutory duties under 38 U.S.C.A. §§ 5104 and 
7105, as well as regulatory duties under 38 C.F.R. § 3.103.  As a 
consequence, VA is only required to advise the Veteran of what is 
necessary to obtain the maximum benefit allowed by the evidence 
and the law.  In this regard, a May 2008 letter as well as an 
October 2008 Statement of the Case, under the heading "Pertinent 
Laws; Regulations; Rating Schedule Provisions," set forth the 
relevant diagnostic codes (DC) for evaluating a mental disorder, 
and included a description of the rating formulas under that 
diagnostic code.  Thus, the appellant has been informed of what 
was needed to achieve a higher schedular rating.  Therefore, the 
Board finds that the appellant has been informed of what was 
necessary to achieve a higher evaluation for his service-
connected PTSD.

With regard to the duty to assist, the claims file contains the 
Veteran's service treatment records, VA and private treatment 
record, and VA examination reports.  Additionally, the claims 
file contains the Veteran's statements in support of his claim.  
The Board has carefully reviewed such statements and concludes 
that he has not identified further evidence not already of 
record.  The Board has also perused the medical records for 
references to additional treatment reports not of record, but has 
found nothing to suggest that there is any outstanding evidence 
with respect to the Veteran's claim.  

The record reflects that the Veteran was afforded VA examinations 
in April 2006 and June 2009.  To that end, when VA undertakes to 
provide a VA examination or obtain a VA opinion, it must ensure 
that the examination or opinion is adequate.  Barr v. Nicholson, 
21 Vet. App. 303, 312 (2007).  The Board finds that the VA 
examinations obtained were more than adequate because the 
examiners elicited substantial information regarding the 
Veteran's medical history and symptoms and completed objective 
examinations of him which provided information relevant to the 
Diagnostic Codes rating criteria.  Accordingly, the Board finds 
that VA's duty to assist with respect to obtaining a VA 
examination or opinion with respect to the issue on appeal has 
been met.  38 C.F.R. § 3.159(c)(4).  

Thus, based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with the 
duty to assist the veteran in developing the facts pertinent to 
his claim.  Essentially, all available evidence that could 
substantiate the claim has been obtained

Legal Criteria

The Board has reviewed all of the evidence in the Veteran's 
claims file, with an emphasis on the medical evidence for the 
rating period on appeal.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is no 
need to discuss, in detail, the extensive evidence of record.   
Indeed, the Federal Circuit has held that the Board must review 
the entire record, but does not have to discuss each piece of 
evidence.   Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 
2000).  Therefore, the Board will summarize the relevant evidence 
where appropriate, and the Board's analysis below will focus 
specifically on what the evidence shows, or fails to show, as to 
the claim.

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 
(2009).

Where there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the disability 
more closely approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 
(2009).

When, after careful consideration of all procurable and assembled 
data, a reasonable doubt arises regarding the degree of 
disability, such doubt will be resolved in favor of the claimant.  
38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3 (2009). 

In determining the level of impairment, the disability must be 
considered in the context of the whole recorded history.  38 
C.F.R. § 4.2, 4.41 (2009).  An evaluation of the level of 
disability present also includes consideration of the functional 
impairment of the appellant's ability to engage in ordinary 
activities, including employment.  38 C.F.R. § 4.10 (2009).

In a claim for a greater original rating after an initial award 
of service connection, all of the evidence submitted in support 
of the veteran's claim is to be considered.  
In initial rating cases, separate ratings can be assigned for 
separate periods of time based on the facts found, a practice 
known as "staged" ratings.  See Fenderson v. West, 12 Vet. App. 
119 (1999); 38 C.F.R. § 4.2 (2007);  Hart v. Mansfield, 21 Vet. 
App. 505 (2007).
In determining the disability evaluation, VA has a duty to 
acknowledge and consider all regulations that are potentially 
applicable based upon the assertions and issues raised in the 
record and to explain the reasons and bases for its conclusion.  
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Ratings shall be based as far as practicable, upon the average 
impairments of earning capacity with the additional proviso that 
the Secretary shall from time to time readjust this schedule of 
ratings in accordance with experience.  To accord justice, 
therefore, to the exceptional case where the schedular 
evaluations are found to be inadequate, an extra-schedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected disability or 
disabilities may be assigned where the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards.  38 C.F.R. 
§ 3.321(b)(1) (2009).

When all of the evidence is assembled, VA is then responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either event, 
or whether a fair preponderance of the evidence is against the 
claim, in which case the claim is denied.  Gilbert v. Derwinski, 
1 Vet. App. 49, 55 (1990).

The Secretary shall consider all information and lay and medical 
evidence of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When, after 
consideration of all of the evidence and material of record in an 
appropriate case before VA, there is an approximate balance of 
positive and negative evidence regarding the merits of an issue 
material to the determination of the matter, the Secretary shall 
give the benefit of the doubt to the claimant.  38 U.S.C.A. § 
5107; Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

Under the General Rating Formula for Mental Disorders, 38 C.F.R. 
§ 4.130, Diagnostic Codes 9411, a 30 percent evaluation 
contemplates PTSD manifested by occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational tasks, 
although generally functioning satisfactorily, with routine 
behavior, self-care, and normal conversation, due to such 
symptoms as: depressed mood, anxiety, suspiciousness, weekly or 
less often panic attacks, chronic sleep impairment, mild memory 
loss, such as forgetting names, directions, recent events.  

A 50 percent requires occupational and social impairment with 
reduced reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, stereotyped 
speech; panic attacks more than once a week; difficulty in 
understanding complex commands; impairment of short- and long-
term memory (e.g., retention of only highly learned material, 
forgetting to complete task); impaired judgment; impaired 
abstract thinking; disturbances of motivation and mood; and 
difficulty in establishing and maintaining effective work and 
social relationships.

A 70 percent rating is warranted for occupational and social 
impairment with deficiencies in most areas, such as work, school, 
family relationships, judgment, thinking or mood, due to such 
symptoms as: suicidal ideation; obsessional rituals that 
interfere with routine activities; speech intermittently 
illogical, obscure, or irrelevant; near-continuous panic or 
depression affecting ability to function independently, 
appropriately and effectively; impaired impulse control (such as 
unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including work 
or a work-like setting); and inability to establish and maintain 
effective relationships.

The maximum rating of 100 percent requires total occupational and 
social impairment due to such symptoms as: grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; and memory loss for names of 
close relatives, own occupation, or own name.  Id.

According to DSM-IV, a GAF score of 71 to 80 indicates the 
examinee has, if at all, symptoms that are transient or 
expectable reactions to psychosocial stressors but no more than 
slight impairment in social, occupational or school functioning.  
A GAF score of 61 to 70 indicates the examinee has some mild 
symptoms or some difficulty in social, occupational, or school 
functioning, but generally functions pretty well with some 
meaningful interpersonal relationships.  A GAF score of 51 to 60 
indicates the examinee has moderate symptoms or moderate 
difficulty in social, occupational, or school functioning.  A GAF 
score of 41 to 50 indicates the examinee has serious symptoms or 
a serious impairment in social, occupational, or school 
functioning.  A GAF score of 31 to 40 indicates the examinee has 
some impairment in reality testing or communication or major 
impairment in several areas, such as work or school.  A GAF score 
of 21 to 30 indicates that the examinee's behavior is 
considerably influenced by delusions or hallucinations, has 
serious impairment in communication or judgment, or is unable to 
function in almost all areas of life.  See Quick Reference to the 
Diagnostic Criteria from DSM-IV, 46-47 (1994).

Legal Analysis

The record reflects that service connection has been established 
for PTSD, effective from December 13, 2005.  Subsequently, in a 
December 2009 rating decision, the RO assigned the Veteran's PTSD 
a 50 percent evaluation effective from June 30, 2009.  Therefore, 
the analysis below will address both periods.

1.  Prior to June 30, 2009

Such disability is currently assigned a 30 percent evaluation 
under 38 C.F.R. § 4.130, Diagnostic Codes 9411.  

The record establishes that the Veteran's mental health has been 
evaluated on numerous occasions, including on VA examination, 
between 2005 and 2009. During this time examiners described the 
Veteran's personal hygiene as good, average, well-groomed, and/or 
appropriately dressed.  Examiners also reported that the Veteran 
was oriented to time, person, and place, had normal, relevant, 
coherent, logical and goal-directed thought processes and speech 
patterns, normal, fluent, and well-articulated speech, fair to 
good concentration, fair to adequate insight and judgment, intact 
cognition, and memory that was good, fair, and/or normal.  
Examiners also reported that the Veteran denied experiencing 
suicidal or homicidal thoughts, hallucinations, delusions, panic 
attacks, obsessive/ritualistic behavior, history of 
assaultiveness or violence, or history of suicide attempts.

However, during this time, examiners reported that the Veteran 
was depressed, had anxiety, had a flat affect, and was 
hypervigilant. The Veteran also indicated that he experienced 
sleep impairment, nightmares, intrusive thoughts, flashbacks, 
poor appetite, low energy, lack of motivation, survivor's guilt, 
forgetfulness, and difficulty concentrating. 

With respect to occupational functioning, the April 2006 VA 
examination report shows that the Veteran reported that he had 
not worked since August 2004, at which time his truck driver's 
license was revoked due to a history of treatment for seizures.  
As a result of losing his license, the Veteran, who had been the 
owner and operator of his own trucking company, declared 
bankruptcy in 2005 as a result of the loss of his trucking 
company and job.  A March 2008 private treatment record notes 
that the Veteran complained of nightmares almost every night 
regarding Vietnam.  The examiner indicated that the Veteran's 
sleep impairment impacted the Veteran in that he was no longer 
able to work due to not getting recuperative sleep at night.   
The record also demonstrates that the Veteran has been receiving 
Social Security Disability benefits since November 2004 as a 
result of affective disorders and anxiety related disorders.

With respect to social functioning, the April 2006 VA examination 
report shows that the Veteran indicated that he had close and 
loving relationships with his current wife, whom he married in 
1970, his son from his first marriage, with whom he spoke one to 
two times a month, his two children from his second marriage, who 
he saw several times a week, and his grandchildren.  The Veteran 
further reported that he had belonged to the Masonic Lodge for 30 
years, he was a 32nd degree Mason, he was a Shriner and belonged 
to the Indianapolis Lodge, where he had a few friends.  The 
Veteran also indicated that he enjoyed playing crossword puzzles 
for hours at a time as well as solitaire.  However, the Veteran 
indicated that he was less active than when he drove his truck 
all over the country and that he and his wife went out for dinner 
and breakfast less than what they had during the prior year.  
Subsequent private treatment records, including psychological 
evaluations dated in April 2006, November 2007, and March 2008 
show that the Veteran reported that he did not socialize with 
anyone anymore, including with friends and that he no longer had 
outside relationships with anyone.  The Veteran also indicated 
that he only trusted his immediate family and no one else.  The 
Veteran's wife also reported that he did not interact with her 
very much at all. 

With respect to an objective assessment of the Veteran's 
psychiatric symptomatology, the April 2006 VA examination report 
shows that the examiner, who assigned such symptomatology a GAF 
score of 61, indicated that:

Much of [the Veteran's] psychosocial 
dysfunction appears to result from his 
unexpected loss of his trucking company, 
his employment, and a subsequent bankruptcy 
and early retirement...Prognosis for the 
Veteran is fair, given the significant 
nature of his recent losses, including his 
own corporation, his primary profession as 
a truck driver, and resulting bankruptcy.

However, in April 2006 and November 2007 private examiners 
assigned the Veteran's PTSD symptomatology GAF scores of 35, 36, 
38, and, indicated that the Veteran's PTSD was chronic and 
severe. 

The April 2006 VA examiner's findings, and the April 2006, 
November 2007, and March 2008 private examiners' findings, and 
the Veteran's documented GAF scores of between 35 and 61, which 
demonstrate symptomatology that ranges from mild, to moderate 
social, occupational or school functioning, to reflective of some 
impairment in reality testing or communication, more nearly 
approximate the criteria required under Diagnostic Code 9411 for 
an increased 50 percent evaluation.  

The Board, for the reasons stated below, finds that an evaluation 
greater than 50 percent is not warranted as the competent 
clinical evidence of record does not establish that the Veteran's 
current symptomology most nearly approximate the criteria 
necessary for the next higher, 70 percent, evaluation.  

In this regard, although the Veteran experiences depression, 
there is no evidence that such condition affects his ability to 
function independently, appropriately, or effectively.   Indeed, 
the record demonstrates that the Veteran was able to function 
independently and appropriately.  The Board acknowledges that the 
record demonstrates that the Veteran experienced suicidal 
ideations, however the record reflects that such ideations are 
only passive and there is no evidence that he has any current 
intent or plan.  Additionally, as the record demonstrates that 
Veteran was always reportedly appropriately dressed with 
average/fair hygiene and grooming, there is no evidence that he 
neglected his personal appearance and hygiene.  Additionally, the 
evidence does not demonstrate that the Veteran's speech was 
intermittently illogical, obscure, or irrelevant or that he 
experiences near-continuous panic or spatial disorientation.  
Further, the record shows that the Veteran repeatedly denied a 
history of assaultiveness and there is no other evidence that the 
Veteran experiences impaired impulse control.  

The Board does acknowledge that the Veteran is socially isolative 
and has withdrawn from his family and friends.  However, the 
Board finds that such social impairment is contemplated in the 
increased, 50 percent evaluation.  

Therefore, in light of the clinical findings of record, the Board 
finds that the 50 percent disability evaluation granted in this 
decision will adequately compensate the Veteran for the 
occupational and social impairment that he experiences as a 
result of his PTSD symptomatology for the period prior to June 
30, 2009.  The Board has resolved all reasonable doubt in the 
Veteran's favor and has considered whether a higher evaluation 
can be granted under other potentially applicable diagnostic 
codes.  However, the preponderance of the evidence is against 
assignment of a higher evaluation for the period from December 
13, 2005 through June 29, 2009.



2.  From June 30, 2009

For the period from June 30, 2009, the Veteran is assigned a 50 
percent evaluation.  The only evidence of record for this period, 
a June 2009 VA examination report, does not demonstrate that the 
Veteran is entitled to a higher evaluation.  In this regard, the 
examiner from such report indicated that the Veteran's hygiene 
appeared normal.  The examiner also indicated that the Veteran 
was oriented to date, month, year, place, city, and person, but 
was not oriented to day.  The examiner also indicated that the 
Veteran did not have impaired control or obsessive or ritualistic 
behavior, had fair judgment, maintained good abstract thinking, 
logical and coherent speech (although halting at times) and 
thought processes, normal cognition, and did not have difficulty 
understanding complex commands.  The examiner also reported that 
the Veteran denied experiencing hallucinations, delusions, 
obsessive/ritualistic behavior, or history of assaultiveness or 
violence.

However, the examiner also reported that the Veteran experienced 
flattened affect, intrusive dreams of the war, decreased 
sleeping, intrusive thoughts, increased startle response, 
hypervigilence, decreased motivation, decreased social 
interaction on a daily basis, mild cognitive impairment in terms 
of mild difficulties with recent memory, reduced mental 
flexibility, disturbances of motivation and mood, and difficulty 
maintaining social relationships.  The examiner also indicated 
that the Veteran had infrequent panic attacks and fleeting 
thoughts of suicide but with no plan of acting on them.

Overall, the examiner indicated that "the 
Veteran's world has reduced in scope 
considerably.  He has much fewer interests 
and essential[ly] just sits in a room all 
day not doing anything.  He has some 
minimal interaction with his wife and his 
daughter, but he is more receptive of their 
care than giving to them.  He is able to 
take care of his own basic hygiene.  He 
stated he can clean up messes in the home 
[i]f one is apparent, but otherwise he does 
not do much around the house.  His physical 
health appears to be stable, but his 
interpersonal relationships, as well as 
recreation or leisure pursuits are sorely 
lacking.  ...  While his initial unemployment 
was due to physical concerns, the Veteran 
reported being totally uninterested in 
occupational pursuits.  He does not 
participate in volunteering or any other 
community-based activities that retired 
people might participate in.  There are no 
other disorders that independently explain 
the patient's impairment.  The Veteran is 
likely cognitively able to manage his 
benefits, but is unmotivated to do so and 
defers this responsibility to his wife. 

The examiner, who indicated that the Veteran's symptoms produces 
clinically significant distress and impairment and social and 
occupational functioning, assigned the Veteran a GAF score of 41, 
which she indicated was mostly due to the fact that the Veteran 
had very limited social interactions, nearly none, and attributes 
his not working to lack of motivation in addition to having been 
involuntarily retired due to his history of seizures.  

Based on the clinical evidence of record, the Board finds that 
the Veteran's PTSD symptomatology is most reflective of the 
currently assigned 50 percent evaluation and not the next 
highest, 70 percent evaluation.  In this regard, although the 
Veteran experiences depression and had one panic attack, there is 
no evidence that such conditions affect his ability to function 
independently, appropriately, or effectively.  Indeed, although 
the record shows that the Veteran has reported feeling 
unmotivated to perform tasks, there is no evidence that he cannot 
independently, appropriately, or effectively do so.  His 
decreased motivation is contemplated in his current 50 percent 
rating.  The record demonstrates that on mental status 
examination, the Veteran did not display inappropriate behavior.  
The Veteran also reported that he was able to clean up messes in 
his home and he was cognitively able to manage his own affairs.  
The Board acknowledges that the record demonstrates that the 
Veteran experienced suicidal ideations, however the record 
reflects that such ideations are only passive and there is no 
evidence that he has any current intent or plan.  Additionally, 
as the record demonstrates that Veteran reported that he was able 
to maintain his personal hygiene and the examiner reported that 
the Veteran's hygiene appeared normal, there is no evidence that 
he neglected his personal appearance and hygiene.  Further, the 
evidence does not demonstrate that the Veteran's speech was 
intermittently illogical, obscure, or irrelevant.  Rather, the 
examiner indicated that the Veteran had fair judgment, maintained 
good abstract thinking, logical and coherent speech and thought 
processes, normal cognition, and did not have difficulty 
understanding complex commands.  Additionally, the Veteran denied 
a history of impaired control or obsessive or ritualistic 
behavior or a history of assaultiveness. The Board does 
acknowledge that the Veteran is socially withdrawn.  However, the 
Board finds that such social impairment is contemplated in the 
currently assigned 50 percent evaluation.  

In conclusion, the Board finds that the preponderance of the 
evidence is against an evaluation in excess of 50 percent for the 
period from June 30, 2005.  Although the Veteran asserts that he 
is entitled to an increased evaluation for his service-connected 
PTSD, he is not a licensed medical practitioner and is not 
competent to offer medical opinions.  Grottveit v. Brown, 5 Vet. 
App. 91 (1993); Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
Further, although the Board finds the Veteran credible in 
reporting his symptoms, such are consistent with the current 50 
percent rating.  Accordingly, the Board finds that the medical 
findings on clinical evaluation are of greater probative value 
than the Veteran's statements regarding the severity of his PTSD.  
Therefore, based on the medical evidence of record, the Board 
concludes that for the period from June 30, 2005, the Veteran's 
overall disability picture more nearly approximates the criteria 
for the currently assigned 50 percent evaluation.  As a result, 
the Board finds that the preponderance of the evidence is against 
an evaluation in excess of 50 percent for the Veteran's PTSD for 
the period from June 30, 2005 and the claim must be denied.

Extraschedular Consideration

The Board is required to address the issue of entitlement to an 
extraschedular rating under 38 C.F.R. § 3.321 only in cases where 
the issue is expressly raised by the claimant or the record 
before the Board contains evidence of "exceptional or unusual" 
circumstances indicating that the rating schedule may be 
inadequate to compensate for the average impairment of earning 
capacity due to the disability.  See VA O.G.C. Prec. Op. 6-96 
(August 16, 1996).  In this case, consideration of an 
extraschedular rating has not been expressly raised.  Further, 
the record before the Board does not contain evidence of 
"exceptional or unusual" circumstances that would preclude the 
use of the regular rating schedule.  38 C.F.R. § 3.321 (2009).


ORDER

Entitlement to an initial evaluation of 50 percent, but no 
higher, for PTSD, for the period from December 13, 2005 through 
June 29, 2009, is granted, subject to the applicable law 
governing the award of monetary benefits.  

Entitlement to an initial evaluation in excess of 50 percent for 
PTSD, for the period from June 30, 2009, is denied.

REMAND

The Board finds that statements contained in the record, 
including in the December 2009 VA examination report, can be 
construed as raising the issue of entitlement to TDIU.  See 
Roberson v. Principi, 251 F.3d 1378, 1384 (Fed. Cir. 2001) (once 
a veteran submits evidence of medical disability and additionally 
submits evidence of unemployability, VA must consider total 
rating for compensation based upon individual unemployability).  
The U.S. Court of Appeals for Veterans Claims recently held that 
a request for TDIU is not a separate claim for benefits, but 
rather involves an attempt to obtain an appropriate rating for a 
disability or disabilities, either as part of the initial 
adjudication of a claim or, if a disability upon which 
entitlement to TDIU is based has already been found to be service 
connected, as part of a claim for increased compensation.  Rice 
v. Shinseki, 22 Vet. App. 447, 453 (2009).  If the claimant or 
the record reasonably raises the question of whether the Veteran 
is unemployable due to the disability for which an increased 
rating is sought, then part and parcel to that claim for an 
increased rating is whether a total rating based on individual 
unemployability as a result of that disability is warranted. Id 
at 455.  As the RO has not yet considered whether the Veteran is 
entitled to TDIU, the issue must be remanded to the RO for 
consideration.

Accordingly, the case is remanded for the following action:

1.  The RO must provide the Veteran with a 
letter satisfying VA's duties to notify and 
assist, pursuant to VCAA, with respect to 
his claim of entitlement to TDIU.  The 
Veteran should be requested to complete a 
provided VA Form, 21-8940, Veteran's 
Application for Increased Compensation 
Based on Unemployability.

2.  The Veteran should be afforded a VA 
examination to determine the effect of the 
Veteran's service-connected disabilities, 
in combination, on his ability to work.  
The examiner should describe what types of 
employment activities are limited because 
of the Veteran's service-connected 
disabilities, and what type of employment, 
if any, is feasible given his functional 
impairment.  Finally, the examiner should 
provide an opinion as to whether the 
Veteran's service-connected disabilities, 
in combination, render him unable to obtain 
or maintain substantially gainful 
employment.

The claims folder, including a copy of this 
Remand, should be reviewed in conjunction 
with such examination and the examination 
reports should indicate that such a review 
was performed.  All opinions expressed 
should be accompanied by complete 
rationales.

3.  The RO must then adjudicate the issue 
of entitlement to a TDIU.  If the claim 
remains denied, the Veteran and his 
attorney must be provided a Statement of 
the Case.  Only if the Veteran submits a 
timely substantive appeal as to the issue, 
should it be returned to the Board for 
appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).



______________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


